Case 4:19-cv-00308-SDJ-KPJ Document 112 Filed 10/09/20 Page 1 of 5 PageID #: 1152




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MICHELLE COOK,                                      §
           Plaintiff,                                 §
                                                      §
  v.                                                  §
                                                      §
  CREDIT SYSTEMS INTERNATIONAL,                       §   4:19-CV-308-SDJ-KPJ
  INC., and RADIOLOGY ASSOCIATES                      §
  OF NORTH TEXAS, P.A.,                               §
              Defendants.                             §
                                                      §
                                                      §

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff Michelle Cook’s (“Plaintiff”) Opposed Motion to

  Designate Expert Witnesses, to Reopen Discovery, and Continue Trial (the “Motion”) (Dkt. 101),

  to which Defendant Credit Systems International, Inc.’s (“Credit Systems”) filed a response in

  opposition (Dkt. 108). The Court held a hearing regarding the Motion on October 8, 2020 (the

  “Hearing”). See Dkt. 111.

         In the Motion, Plaintiff requests that the Court reopen discovery for a period of ninety days

  to allow the parties to designate experts and conduct discovery regarding Credit Systems’ bona

  fide error defense for trial. See Dkt. 101 at 3. In response, Credit Systems argues there is no

  reasonable basis to reopen discovery and doing so would be prejudicial to Credit Systems.

                                      I.      BACKGROUND

         On April 24, 2019, Plaintiff filed this suit against Radiology Associates of North Texas,

  P.A. (“Radiology”) and Credit Systems, alleging that Radiology violated the Texas Debt

  Collection Act, Tex. Fin. Code Ann. § 392 et seq. (“TDCA”), and Credit Systems violated the Fair

  Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). See Dkt. 1. Generally,


                                                  1
Case 4:19-cv-00308-SDJ-KPJ Document 112 Filed 10/09/20 Page 2 of 5 PageID #: 1153




  Plaintiff contends that Credit Systems violated the FDCPA by communicating a disputed debt to

  the credit reporting agencies; Credit Systems claims this communication occurred due to a glitch

  in its software system. See Dkt. 99 at 2–3.

         After Plaintiff and Credit Systems each filed motions for summary judgment, see Dkt. 32,

  39, Plaintiff and Credit Systems each filed several motions to strike, with both parties arguing the

  other failed to timely disclose documents submitted as part of the summary judgment record. See

  Dkts. 45, 46, 56, 60. In Plaintiff’s motions to strike, Plaintiff argued that Credit Systems failed to

  timely disclose its bona fide error defense. See Dkts. 46, 60. At no point during the pendency of

  this case did any party contact the Court regarding any discovery dispute or request the Court to

  extend the discovery deadline during the discovery period.

         On June 12, 2020, the District Court reset the parties’ Final Pretrial Conference to October

  22, 2020. See Dkt. 76.

         One day after the Court held a hearing regarding the pending motions to strike, on June 17,

  2020, Plaintiff filed a Motion to Continue (Dkt. 80), wherein Plaintiff requested that the Court

  continue trial and reopen discovery prior to ruling on the parties’ pending motions for summary

  judgment. See Dkt. 79. In addressing Plaintiff’s motions to strike, the Court concluded that Credit

  Systems timely disclosed its bona fide error defense. See Dkt. 89 at 11. However, out of an

  abundance of caution, the Court granted in part and denied in part Plaintiff’s Motion to Continue,

  and the Court reopened discovery for a period of thirty days limited to Credit Systems’ bona fide

  error defense. See id. at 11–12. The Court further directed the parties to file supplemental briefing

  regarding Credit Systems’ bona fide error defense by September 3, 2020. See id.

         On August 20, 2020, the District Court adopted the Court’s recommendation that Plaintiff’s

  claims against Radiology be dismissed. See Dkt. 91. On September 10, 2020, the Court entered a



                                                    2
Case 4:19-cv-00308-SDJ-KPJ Document 112 Filed 10/09/20 Page 3 of 5 PageID #: 1154




  report and recommendation (the “Report”) (Dkt. 99), concluding that Summary Judgment should

  be granted in favor of Credit Systems as to all issues except for the application of its bona fide

  error defense. Specifically, the Court found that a software glitch occurred, but a genuine issue of

  material fact remains as to whether Credit Systems maintained reasonable policies and procedures

  in place to avoid a software glitch. See Dkt. 99 at 16. On September 28, 2020, the District Court

  adopted the Report’s recommendations. See Dkt. 103.

         Plaintiff filed the Motion on September 17, 2020. See Dkt. 101. The Court held the Hearing

  regarding the Motion on October 8, 2020. See Dkt. 111.

         The parties have already filed their respective Motions in Limine (Dkts. 70, 73) and Joint

  Proposed Final Pretrial Order (Dkt. 67) with the Court.

                                     II.     LEGAL STANDARD

         Federal Rule of Civil Procedure 16(b)(4) governs the modification of a scheduling order

  once a scheduling order has been issued by the court. Such modification is permissible “only for

  good cause and with the judge’s consent.” FED. R. CIV. P. 16(b)(4). “The good cause standard

  requires the ‘party seeking relief to show that the deadlines cannot reasonably be met despite the

  diligence of the party needing the extension.’” S&W Enters. V. SouthTrust Bank of Ala., 315 F.3d

  533, 535 (5th Cir. 2003) (quoting 6A Charles Alan Wright, et al., Federal Practice and Procedure

  § 1522.1 (2d ed. 1990)). In determining whether good cause exists, the Court considers four

  factors: “(1) the explanation for the failure to [timely move for leave to amend]; (2) the importance

  of the [amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the availability

  of a continuance to cure such prejudice.” Id. at 536. “Only upon the movant’s demonstration of

  good cause to modify the scheduling order will the more liberal standard of Rule 15(a) apply to

  the district court’s decision to grant or deny leave.” Id.



                                                     3
Case 4:19-cv-00308-SDJ-KPJ Document 112 Filed 10/09/20 Page 4 of 5 PageID #: 1155




          If the movant satisfies the requirements of Rule 16(b)(4), the court must next determine

  whether to grant leave to amend under the more liberal standard of Rule 15(a)(2), which provides

  that “[t]he court should freely give leave when justice so requires.” FED. R. CIV. P. 15(a)(2).

                                          III.    ANALYSIS

         The Court finds there is no basis for granting the Motion, as Plaintiff failed to establish any

  of the four factors considered in the good cause analysis. First, Plaintiff argues that Credit Systems’

  delay in disclosing its bona fide error defense caused Plaintiff’s delay in seeking this continuance.

  As stated above, the Court found that Credit Systems timely disclosed its bona fide error defense.

  See Dkt. 89. Moreover, the Court has already reopened discovery regarding the bona fide error

  defense. See id. At no time during the original discovery period did Plaintiff make any request to

  extend the deadline(s) for discovery and/or the designation of experts. As such, Credit Systems

  did not cause Plaintiff’s delay in filing the Motion.

         Second, Plaintiff has failed to establish that reopening discovery is important in this case.

  While Plaintiff argues the Court should reopen discovery so that Plaintiff can designate an expert

  witness to testify as to whether a software glitch actually occurred and how Credit Systems should

  have determined its existence, such an expert would be irrelevant to the remaining issues in this

  case. See Dkt. 101 at 2. In deciding Credit Systems and Plaintiffs’ cross motions for summary

  judgment, the Court found that a software glitch caused the second communication of the debt to

  Plaintiff’s credit report. See Dkt. 99 at 14–16. As the District Court has adopted the Report, there

  is no longer a question as to whether a software glitch occurred. See Dkt. 103. Thus, there is no

  need for expert testimony regarding the software glitch, and this factor weighs against granting the

  Motion.

         Third, Plaintiff argues there would not be any prejudice to either party because both parties



                                                    4
    Case 4:19-cv-00308-SDJ-KPJ Document 112 Filed 10/09/20 Page 5 of 5 PageID #: 1156




      could designate experts regarding the software glitch. As stated above, such expert testimony is

      unnecessary, and delaying trial to allow for such discovery would be extremely prejudicial to

      Credit Systems. As such, the third and fourth factors weigh against granting the Motion.

                                           IV.    CONCLUSION

             Plaintiff has established no reasonable basis for reopening discovery and continuing trial.

.     The Court has already reopened discovery on the bona fide error defense once, and the parties have

      already filed pretrial documents with the Court. Most importantly, the Court has already found that

      a software glitch occurred, rendering any expert testimony on that issue completely irrelevant and

      unnecessary to trial in this matter. Accordingly, Plaintiff’s Motion (Dkt. 101) is DENIED.

              So ORDERED and SIGNED this 9th day of October, 2020.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                      5
